Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Second Action Non-final
 In response to the Pre-Appeal arguments filed 11/8/2021 the examiner has decided the arguments were persuasive and to issue a new non-final action. The corresponding clock on application 157575087 will be reset and adjusted accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17,18,20-24, 27,28,30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind; Michael K. et al.; US 20170322809 A1 (hereinafter Gschwind) in view of US 20180307575 A1; Hanif; Tariq et al. (hereinafter Hanif) and US 20190042333 A1; Willhalm; Thomas et al. (hereinafter Will)
Regarding claim 17, Gschwind teaches A method comprising: Intercepting, by a server, database operation commands associated with a transaction executed by an application server; splitting, by the server, the database operation commands into a set of read commands and a set of write commands; (Gschwind [0002] Computing environments may track the reading from and the writing to a cache populating, by the server, a data environment required for the database operation commands in a local memory bank by reading a portion of a database into the local memory bank, the portion identified based on the set of read commands included in the database operation commands; (Gschwind [0159] via a load instruction, then a read set associated with that cache line and associated with the range of instructions that includes the load instruction (i.e., associated with the BTAG corresponding to the range of instructions that includes the load instruction) is set. For instance, a read indicator, such as a bit, of the read set is set, e.g., to one. Similarly, when a cache line is written to, e.g., via a store instruction, then a write set associated generating, by the server, predicted execution results of the database operation commands using a prediction algorithm; the predicted execution results comprising an execution path of the transaction generated based on the result data set; (Gschwind [0149] The cache and prediction hardware are accessed at approximately the same time with the same address. If the prediction hardware has prediction information available for an instruction in the fetch group, that prediction is forwarded to ISU 350, which, in turn, issues instructions to units for execution. The prediction may be used to update IFAR 320 in conjunction with branch target calculation and branch target prediction hardware (such as a link register prediction stack and a count register cache). If no prediction information is available, but the instruction decoders find a branch instruction in the fetch group, a prediction is created for that fetch group, stored in the prediction hardware and forwarded to ISU 350.  [0151] When the instruction is executed, BRU 340 detects if the prediction is wrong. If so, the prediction is to be updated. For this purpose, the processor in FIG. 3 also includes predictor update logic 330. Predictor update logic 330 is responsive to an update indication from branch execution unit 340 and configured to update array entries in one or more of the local BHT 310a, global BHT 310b, and global selector 310c. The predictor hardware 310a, 310b, and 310c may have write ports distinct from the read ports used by the instruction fetch and prediction operation, or a single read/write port receiving, by the server, a transaction commit command from the application server; (Gschwind [0042] Commit: At the completion of an outermost TRANSACTION END instruction, the CPU commits the store accesses made by the transaction (i.e., the outermost transaction and any nested levels) such that they are visible to other CPUs and the I/O subsystem. As observed by other CPUs and by the I/O subsystem, all fetch and store accesses made by all nested levels of the transaction appear to occur as a single concurrent operation when the commit occurs. [0055] The transactional execution facility uses a model called flattened nesting. In the flattened nesting mode, stores made by an inner transaction are not observable by other CPUs and by the I/O subsystem until the outermost transaction commits its stores [193-195,212,221] further elaborate on the use of servers)							Gschwind lacks explicitly teaching simulating, by the server, based on the set of the write commands of the database operation commands, at least one write command in the data environment by modifying the data environment to generate a result data set; transmitting, by the server, the predicted execution results to the application server;		However Hanif helps teach simulating, by the server, based on the set of the write commands of the database operation commands, at least one write command in the data environment by modifying the data environment to generate a result data set; (Hanif [0065] Referring back to FIG. 5, the result compare unit 270 receives the test response from the multi-platform compare unit 265 and the result predictor 280. In one or more examples, the result predictor 280 identifies the expected transmitting, by the server, the predicted execution results to the application server; (Hanif [0066] In one or more examples, the test server 205 captures and stores results from the result predictor 280 in response files. In an example, results from the multi-interface SUT are appended into the response files, executing, by the server, the transaction at a database using the database operations commands and predicted execution data stored in the local storage device. ( Will [0025] Some embodiments may advantageously provide technology to handle speculative execution in ADR domains. 
Corresponding system claim 27 is rejected similarly as claim 17 above. 
Regarding claim 18, the combination of Gschwind, Hanif, and Will teach The method of claim 17, wherein the receiving database operation commands associated with a transaction executed by an application server comprising intercepting the database operation commands sent by the application server to the database. (Gschwind [0002] Computing environments may track the reading from and the writing to a cache during transactional execution. In particular, during execution of a transaction, when a particular cache line of a cache is read from or written to, an indication of this is provided using a read and write set associated with the cache line.[0004] The method includes, for instance, allocating a plurality of ranges of read and write sets for a transaction, wherein a range of read and write sets corresponds to one or more instructions of the transaction; [0008] In a further aspect, an interference associated with the transaction is detected; and the detected interference is processed based on one or more ranges of read and write sets of the plurality of ranges of read 
Corresponding system claim 28 is rejected similarly as claim 18 above.  
Regarding claim 20, the combination of Gschwind, Hanif, and Will teach The method of claim 17, further comprising splitting, by the server, the database operation commands into read commands and write commands.
Corresponding system claim 30 is rejected similarly as claim 20 above. 
Regarding claim 21, the combination of Gschwind, Hanif, and Will teach The method of claim 20,  the populating a data environment required for the database operation commands comprising: executing, by the server, a read command in the database to acquire a read data set in the data environment; storing, by the server, the read data set into the local memory bank to simulate the data environment for the database operation commands; (Gschwind [0155] As described above, one read set and one write set is associated with each cache line and used to determine which cache lines are included in a transaction's overall active read set and write set. However, if there is a misprediction during speculative processing of the transaction, the read sets and write sets associated with the cache lines may be over-indicated and not reflect actual program flow. For instance, when a possibly speculative read access is made, a cache line is indicated to be in the read set of that cache line. However, when an event causes the discarding of speculative execution, no reset occurs. This is similarly true for write sets. Thus, read and write sets for transactions necessarily contain speculative over-indication, and do not capture or track actual program flow.[0159] via a load instruction, then a read set associated with that cache line and associated with the range of instructions that includes the load instruction (i.e., associated with the BTAG corresponding to the range of instructions that includes the load instruction) is set. For instance, a read indicator, such as a bit, of the read set is set, e.g., to one. Similarly, when a cache line is written to, e.g., via a store instruction, then a write set associated with that cache line and associated with the range of instructions that includes the store instruction (i.e., associated with the BTAG 
Corresponding system claim 31 is rejected similarly as claim 21 above. 
Regarding claim 22, the combination of Gschwind, Hanif, and Will teach The method of claim 17, the executing the transaction at a database using the database operations commands and predicted execution data stored in the local storage device comprising: issuing, by the server to the database, the database operation commands in the local memory bank to the database for execution by the database; and receiving, by the server, actual execution results of the database operation commands returned by the database. (Hanif [0067] FIG. 8 illustrates a data flow and logic used by the result compare unit 270 to check if the test responses from the SUT instances match expected results from the result predictor 280, according to one or more embodiments of the present invention. The result compare unit 270 compares all the accumulated multi-interface responses in the response file for the SUT instances from the different platforms to those returned by the result predictor 280, to determine respective outcomes of the test cases, as shown at block 810. For example, at the end of the test case execution, the response file(s) is (are) parsed to determine the presence of keywords (such as UOID or GUID) for both the SUT instance and the result predictor 280. For example, in the case of two files, one for each of the SUT instance and the result predictor 280, the result compare unit 270 scans both files to identify the presence of a keyword. If the result compare unit 270 determines an error when scanning the responses for a test case, then the result compare unit 270 reports 
Corresponding system claim 32 is rejected similarly as claim 22 above. 
Regarding claim 23, the combination of Gschwind, Hanif, and Will teach The method of claim 22, further comprising: if the actual execution results are the same as the predicted execution results, issuing the transaction commit command to the database; and if the actual execution results are different from the predicted execution results, issuing a transaction rollback command to the database. (Hanif [0067] FIG. 8 illustrates a data flow and logic used by the result compare unit 270 to check if the test responses from the SUT instances match expected results from the result predictor 280, according to one or more embodiments of the present invention. The result compare unit 270 compares all the accumulated multi-interface responses in the response file for the SUT instances from the different platforms to those returned by the result predictor 280, to determine respective outcomes of the test cases, as shown at block 810. For example, at the end of the test case execution, the response file(s) is (are) parsed to determine the presence of keywords (such as UOID or GUID) for both the SUT instance and the result predictor 280. For example, in the case of two files, one for each of the SUT instance and the 
Corresponding system claim 33 is rejected similarly as claim 23 above.
Regarding claim 24, the combination of Gschwind, Hanif, and Will teach The method of claim 22, the issuing database operation commands in the local memory bank to the database for execution by the database comprising issuing, by the server, the locally recorded database operation commands at the same time to the database. (Gschwind [0004] The computer program product comprises a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method. The method includes, for instance, allocating a plurality of ranges of read and write sets for a transaction, wherein a range of read and write sets corresponds to one or more instructions of the transaction;[0008] n interference associated with the transaction is detected; and the detected interference is processed based on one or more ranges of read and write sets of the plurality of ranges of read and write sets.[0009] continuing execution of one or more instructions of the transaction. [0166] Although the steps/inquiries in the above flow and other flows described herein may be described sequentially, one or more of the steps/inquiries may be performed in parallel, and/or in a different order. [228] two blocks shown in succession may, in fact, be executed substantially concurrently)
Corresponding system claim 34 is rejected similarly as claim 24 above.
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind; Michael K. et al.; US 20170322809 A1 (hereinafter Gschwind) in view of US 20180307575 A1; Hanif; Tariq et al. (hereinafter Hanif), US 20190042333 A1; Willhalm; . 
Regarding claim 25, the combination of Gschwind, Hanif, and Will teach The method of claim 17, the executing the transaction at a database using the database operations commands and predicted execution data stored in the local storage device comprising:… to actually execute the transaction of the database operation commands recorded in the local storage device and the predicted execution data; (Will [0025] Some embodiments may advantageously provide technology to handle speculative execution in ADR domains. Some embodiments may be beneficial for utilizing both persistent storage media, such as phase change memory with switch (PCMS) technology, INTEL 3DXPOINT technology, etc., together with transactional memory, such as INTEL transaction synchronization extensions (TSX) technology. In some embodiments, these two technologies may be utilized in a server platform for compelling database applications. Some transactional memory technology may enable multiple threads to move forward with speculative execution of code in critical sections (e.g., locked regions to make changes to a database table) with the ability to roll back this speculative execution if there is a true data conflict. Such speculative execution may provide substantial performance improvements for some database applications. Some persistent memory technology may enable applications to write directly to memory (e.g., an application direct mode for 3D crosspoint memory may allow an application to update data in memory) and the change may be considered durable and permanent because the memory is persistent.)						The combination lack explicitly teaching determining, by the server, whether the determining, by the server, whether the target transaction is a stand-alone transaction based on the database operation commands (Hawver [0041] Each of the operating modes for the computer device 520 ( stand-alone, cooperative, and terminal) can require a different combination of available resources at the computer device 520. In the stand-alone mode, the computer device 520 requires local resources for processing, memory, display, and input stimulation. However, resources for communications linking and/or internet access may not be required. In the terminal mode, the computer device 520 can require substantial network bandwidth for internet communications. However, the local processor requirements can be minimal. [0042] In one embodiment, an Accessory Management Software (AMS) application can be resident at the computer device 520. In a further embodiment, the AMS application can process the request to configure the computer environment. In one embodiment, the AMS application can determine the availability of various computer resources in the computer environment. In one embodiment, the configuration request to determine which mode of operation is being requested. For example, the source of the request can be evaluated to determine if the request is for stand-alone, cooperative, or terminal mode. A request originating from a gaming server 530 can be interpreted as a request for operation of the computer device 520 in a terminal mode. In another if the transaction is a stand-alone transaction, using, by the server, stand-alone transaction processing logic to control the database ; and if the transaction is not a stand-alone transaction, using, by the server, distributed transaction processing logic to control the database (picking logic based on transaction/operation type) (Carlough [0025] Consistent with embodiments, condition code generator logic 114 can use the output, or an intermediate result, of the ALU 116 to determine the appropriate condition code 118. As discussed in more detail herein, the condition code generator logic 114 can determine a value for the condition code 118 based upon the type of operation being performed, an analysis of the operands 102, 104, data from the exponent analysis logic unit 106, the output of the ALU 116 and combinations thereof. As a result, in a high frequency design the condition code generator logic 114 can begin determining the condition code 118 up to two cycles 
Corresponding system claim 35 is rejected similarly as claim 25 above.
Claims 26 and 36  rejected under 35 U.S.C. 103 as being unpatentable over Gschwind; Michael K. et al.; US 20170322809 A1 (hereinafter Gschwind) in view of US 20180307575 A1; Hanif; Tariq et al. (hereinafter Hanif), US 20190042333 A1; Willhalm; Thomas et al. (hereinafter Will), and Gschwind; Michael Karl et al.; US 20150378739 A1 (hereinafter Wind). 
Regarding claim 26, the combination of Gschwind, Hanif, and Will teach The method of claim 17, further comprising:							but the combination lack explicitly and orderly teaching deleting, by the server, the database operation commands recorded in the local storage device and the predicted execution data when acquiring a transaction rollback command regarding the transaction.													However Wind helps teach deleting, by the server, the database operation commands recorded in the local storage device and the predicted execution data when acquiring a transaction rollback command regarding the transaction. (Wind [207] that a microprocessor may want to roll back responsive to an event which requires the processor to discard speculative execution [229] instead, the address causing the interference may be removed from the current transaction's read and write set of the local processor when a branch misprediction or other roll back occurs. In accordance with some such embodiments, interference is always checked against the currently active generation. For example, when a remote processor's request for a data item is received and that data item is found to be in the transaction's active set's read or write set then an interference is indicated and processing operations associated with such interference are taken which may include aborting either the local or remote transaction.)													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Wind in order to further improve the accuracy of the system via speculation tracking (Wind [0001] The present embodiment relates generally to transactional 
Corresponding system claim 36 is rejected similarly as claim 26 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183